                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5:17-CR-00253-FL


UNITED STATES OF AMERICA                 :
                                         :
             v.                          :
                                         :
BOB BIONGO                               :


                           FINAL ORDER OF FORFEITURE

      WHEREAS, on February 7, 2019, this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 21 U.S.C. § 853, based upon the defendant

pleading guilty to 21 U.S.C. §§ 841(a)(1) and 846, and agreeing to the forfeiture of the

property listed in the February 7, 2019 Preliminary Order of Forfeiture, to wit:

$7,454.00 in U.S. Currency;

      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between February 12,

2019 and March 13, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty of Maritime Claims and Asset Forfeiture Actions. Said

published notice advised all third parties of their right to the petition the court

within sixty (60) days from the first day of publication date for a hearing to

adjudicate the validity of their alleged legal interest in the forfeited property;

      AND WHEREAS, it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's




                                             1
February 7, 2019 Preliminary Order of Forfeiture, other than those specifically

mentioned herein.

      It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.     That the subject personal property listed in the February 7, 2019

Preliminary Order of Forfeiture is hereby forfeited to the United States. That the

United States Marshall Service and/or the Federal Bureau of Investigation is

directed to dispose of the property according to law.

      2. That any and all forfeited funds shall be deposited by the United States

Department of Justice as soon as located or recovered into the Department of

Justice’s Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and

21 U.S.C. § 881(e).

      SO ORDERED this 9th day of May, 2019.


                                 ___________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge




                                          2
